NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10195

                Plaintiff-Appellee,             D.C. No.
                                                1:13-cr-01017-JMS-BMK-1
 v.

DENNIS RAYMOND ALEXIO,                          MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    17-10196

                Plaintiff-Appellee,             D.C. No.
                                                1:13-cr-01018-JMS-BMK-1
 v.

DENNIS RAYMOND ALEXIO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   J. Michael Seabright, Chief Judge, Presiding

                           Submitted October 11, 2018**
                               Honolulu, Hawaii

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW, BERZON, and BENNETT, Circuit Judges.

      Dennis Raymond Alexio appeals the eighth special condition of his

supervised release, which requires him to “participate in a mental health

assessment, and any recommended treatment in a mental health program, and

follow the rules and regulations of that program,” as directed by a probation officer

and treatment provider. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

affirm.

      Because Alexio did not challenge the eighth special condition of his

supervised release at sentencing, we review for plain error. United States v. Tapia,

665 F.3d 1059, 1061 (9th Cir. 2011); United States v. Blinkinsop, 606 F.3d 1110,

1123 (9th Cir. 2010). Our review of the record reveals ample support for the

district court’s conclusion that Alexio would benefit from both a mental health

assessment and participation in a recommended mental health treatment program

after his release. Alexio was convicted on a total of forty-six counts in two

separate trials. At both trials, Alexio engaged in a pervasive pattern of disruptive

behavior. Alexio’s behavior during the first trial was so disruptive that the district

court terminated his pro se status and appointed stand-by counsel to represent him.

New counsel then specifically raised concerns over Alexio’s increasingly erratic

behavior and questioned whether Alexio had suffered severe brain damage. This

disruptive behavior continued during the second trial.

                                          2
      A district court has discretion to order special conditions of supervised

release pursuant to 18 U.S.C. § 3583(d) if the conditions are “reasonably related to

the goal of deterrence, protection of the public, or rehabilitation of the offender,

and involve no greater deprivation of liberty than is reasonably necessary for the

purposes of supervised release.” United States v. Rearden, 349 F.3d 608, 618 (9th

Cir. 2003) (internal quotation marks omitted) (quoting United States v. T.M., 330
F.3d 1235, 1240 (9th Cir. 2003)). Here, two of the three psychologists who

conducted competency evaluations during the proceedings concluded that Alexio

suffered from a personality disorder. These evaluations also concluded that for

Alexio’s condition to improve he required consistent medical treatment.

Moreover, the Probation Office recommended a mental health assessment and

treatment condition as critical for Alexio’s rehabilitation, given his diagnosed

personality disorder and sovereign citizen beliefs.

       Considering the extensive evidence of Alexio’s disruptive behavior during

trial, and his personality disorder diagnoses, the eighth special condition of

Alexio’s supervised release is reasonably related to his rehabilitation. See 18

U.S.C. §§ 3553(a), 3583(d); Rearden, 349 F.3d at 618. Nor does this special

condition unnecessarily deprive Alexio of his liberty. See United States v. Lopez,

258 F.3d 1053, 1056 (9th Cir. 2001) (“[A] condition requiring participation in a

mental health program is a routine (albeit ‘special’) condition of supervised


                                           3
release.”). Finally, we reject Alexio’s argument that the district court committed

procedural error by failing to provide specific reasons at sentencing for the eighth

special condition. The district court's reasoning is apparent from the record, and

this routine condition does not implicate a “particularly significant liberty interest”

such that an express statement of reasons was required. United States v. Wolf

Child, 699 F.3d 1082, 1090–91 (9th Cir. 2012).

      For the foregoing reasons, we affirm the imposition of the eighth special

condition of Alexio’s supervised release.

      AFFIRMED.




                                            4